PER CURIAM.
Appellants Sole and Pintado appeal a final order directing them to pay special master’s fees. We reverse.
There is no substantive basis for holding the attorney of record personally liable for costs in the absence of authorization by a contract or statute, Israel v. Lee, 470 So.2d 861 (Fla. 2d DCA 1985), or other than as a sanction for wrongdoing. Harrison v. State, 519 So.2d 72 (Fla. 5th DCA 1988). See 7A *1000C.J.S. Attorney & Client, § 138 (1980) (In the absence of misconduct or of a statute or rule of court providing otherwise, an attorney is not liable for the costs of suit unless he has agreed to become liable). Because none of these circumstances were present, we reverse.